Exhibit 10.5

 

BEKEM METALS, INC.

RESTRICTED STOCK AGREEMENT

 

This Agreement, dated as of March 25, 2008 (“Grant Date”) by and between Bekem
Metals, Inc. a Utah Corporation (the “Employer”), and Zhassulan Bitenov (the
“Executive”), is entered into as follows:

 

RECITALS

 

The Board of Directors of Bekem Metals, Inc., has determined that the Executive
be granted shares of the Employer’s $0.001 par value Common Stock (“Stock”)
subject to restrictions stated below;

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

 

1.

GRANT OF STOCK

 

Pursuant to Section 3.2(B) of the Employment Agreement, the Executive is hereby
granted, effective on the Grant Date and subject to the terms and conditions of
this Agreement, 383,429 shares of Restricted Stock, said number of shares being
determined at market value on the Grant Date.

 

 

2.

ISSUANCE OF STOCK

 

As soon as practicable, the Employer shall cause the shares of Restricted Stock
to be issued in the Executive’s name. The Restricted Stock shall be held in the
custody of the Employer or its designee for the Executive’s account. The
Restricted Stock shall be subject to the restrictions described herein. The
Restricted Stock shall bear appropriate legends with respect to the restrictions
described herein.

 

 

3.

VESTING

 

The interest of the Executive in the Stock shall vest as to one-fourth (95,857
shares) of such Stock on January 1, 2009 conditioned on the Executive making
timely Securities and Exchange Commission filings from the Grant Date until
December 31, 2008. The interest of the Executive in the Stock shall vest as to
an additional one-fourth (95,857 shares) of such Stock on January 1, 2010
conditioned on the Executive making timely Securities and Exchange Commission
filings from January 1, 2009 through December 31, 2009. The interest of the
Executive in the Stock shall vest as one-half (191,715 shares) of such Stock on
January 1, 2011 conditioned on the Executive making timely Securities and
Exchange Commission filings from January 1, 2010 through December 31, 2010, but
only if the Employer has commenced commercial operations during the three year
period.

 

1

--------------------------------------------------------------------------------



 

 

4.

RESTRICTIONS

 

(a) No portion of the Restricted Stock or rights granted hereunder may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of by the
Executive until such portion of the Restricted Stock becomes vested in
accordance with Section 3 of this Agreement. The period of time between the date
hereof and the date all Restricted Stock becomes vested is referred to herein as
the “Restriction Period.”

 

(b) If the Executive’s employment with the Employer is terminated, the balance
of any restricted stock subject to the provisions of this Agreement, which has
not vested pursuant to Section 3 above at the time of the Executive’s
termination of employment shall be forfeited and ownership transferred back to
the Employer.

 

 

5.

EXECUTIVE SHAREHOLDER RIGHTS

 

During the Restriction Period, the Executive shall have all the rights of a
shareholder with respect to the Restricted Stock except the right to transfer
the Restricted Stock, as set forth in Section 4 of this Agreement. Accordingly,
the Executive shall have the right to vote the Restricted Stock and to receive
any cash dividends paid to or made with respect to the Restricted Stock,
provided, however, that dividends paid, if any, with respect to that Restricted
Stock which has not vested at the time of the dividend payment shall be held in
the custody of the Employer and shall be subject to the same restrictions that
apply to the corresponding Restricted Stock.

 

 

6.

CHANGES IN STOCK

 

In the event that as a result of (a) any stock dividend, stock split or other
change in the Restricted Stock, or (b) any merger or sale of all or
substantially all of the assets or other acquisition of the Employer, and by
virtue of any such change, the Executive shall in his capacity as owner of the
unvested shares of Restricted Stock which have been awarded to him (the “Prior
Stock”) be entitled to new or additional or different shares or securities, such
new or additional or different shares or securities shall thereupon be
considered to be unvested Restricted Stock and shall be subject to all of the
conditions and restrictions which were applicable to the Prior Stock pursuant to
his Agreement.

 

 

7.

TAXES

 

The Executive shall be liable for any and all taxes, including withholding
taxes, arising out of this grant or the vesting of Restricted Stock hereunder.
The Executive may elect to satisfy such withholding tax obligation by having the
Employer retrain Restricted Stock having a fair market value equal to the
Employer’s minimum withholding obligation.

 

2

--------------------------------------------------------------------------------





 

8.

MISCELLANEOUS

 

(a) The Employer shall not be required (i) to transfer on its books any shares
of Restricted Stock which shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement, or (ii) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares shall have been so transferred.

 

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

 

(c) Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Executive at his address
then on file with the Employer.

 

(d) This Agreement shall not be construed so as to grant the Executive any right
to remain in the employ of the Employer.

 

(e) The parties agree that : (i) this Restricted Stock Agreement and the grant
of the Restricted Stock hereunder are in full and final satisfaction of the
Employer’s obligations under Section 3.2(B) of the Employment Agreement except
as stated herein; and (ii) the Employer shall not have any further obligation to
the Executive relating to the grant of stock except as stated herein.

 

(f) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.

 

EMPLOYER: Bekem Metals, Inc.

 

 



Yermek Kudabayev, Chief Executive Officer

 

 

EXECUTIVE:

 

 



Zhassulan Bitenov

 

3

 